Citation Nr: 9929316	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-13 728A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' July 1994 decision.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized active military service from 
February 1941 to August 1945.  He died in August 1969.  The 
moving party is the veteran's widowed spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a July 1994 
Board decision.  The moving party has appealed the Board's 
decision in this case to the U.S. Court of Appeals for 
Veterans Claims (Court) (formerly U.S. Court of Veterans 
Appeals).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1400(b)(1), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a Court of competent jurisdiction.  (Emphasis added.)  In 
plain language, this means that once a Board's decision is 
subject to review on appeal by the Court, there is no legal 
entitlement to review of the Board's decision based on CUE.  
However, in February 1995, this appeal was dismissed by the 
Court due to the moving party's failure to pay the $50.00 
filing fee or file a motion to proceed without costs, 
pursuant to Rule 3(e) of the Court's Rules of Practice and 
Procedure.  Consequently, dismissal of this appeal pursuant 
to 64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400(b)(1)) is not required.


FINDINGS OF FACT

1.  In a power of attorney dated in July 1978, the moving 
party appointed The American Legion as her accredited 
representative.

2.  In June 1999, the moving party informed the Board that 
she was seeking an attorney to represent her in this claim, 
and requested additional time to prepare her case.  The Board 
has received no additional communications from the moving 
party.


CONCLUSION OF LAW

The claim of CUE in the Board's July 1994 decision is 
dismissed without prejudice.  38 U.S.C.A. § 7111 (West Supp. 
1998); and 64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999) (to be codified at 
38 C.F.R. §§ 20.1400 - 20.1411).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1978 power of attorney, the moving party appointed 
The American Legion as her accredited representative.  In 
June 1999, the moving party informed the Board that she was 
seeking an attorney to represent her in this claim, and 
requested additional time to prepare her case.  The Board has 
received no additional communications from the moving party.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(f)), a motion of CUE 
in a Board decision may be withdrawn at any time before the 
Board promulgates a decision on the motion.  Such withdrawal 
shall be in writing and shall be signed by the moving party, 
as the June 1999 statement of the moving party was in this 
case.  

The Board may not keep this case open indefinitely.  However, 
the Board does not wish to adjudicate this claim at this time 
without the acquiescence of the moving party.  In this case, 
the moving party clearly does not wish the Board to proceed 
with this case at this time.  In light of the fact that no 
further communications have been received by the moving 
party, the Board has accepted the June 1999 statement as a 
motion from the moving party to dismiss the appeal until she 
is able to secure an attorney in her claim to the Board.  In 
plain language, this means that the Board's will dismiss her 
claim so that she may file another claim at some point in the 
future when she has secured representation.  This 
determination will not prejudice any future claim of CUE 
within the Board's July 1994 decision.



ORDER

The motion for revision of the July 1994 Board decision on 
the grounds of CUE is dismissed without prejudice.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


